DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1, 2 and 4-19 as per preliminary amendment filed 6/22/22 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom of Great Britain and Northern Ireland on 10/3/17 and a certified copy of the GB1716120.9 application as required by 37 CFR 1.55 has been received in parent application 16840140.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “noise reduction component that…”, “first component that…” and “second component that…” in claims 1, 3, 17, 18 and 19. These components are disclosed in Fig 2 and more specifically Fig. 3 as component 20, component 22 and component 24 and in the corresponding description in the specification of the instant application, especially paragraphs [0064]-[0079]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Emadi et al. (US 20180131397 A1), hereinafter, Emadi.

Regarding claim 16:
Emadi discloses a noise reduction method for reducing noise in a received analogue signal after receipt of the analogue signal at a digital receiver (Fig. 1) input (Fig. 1, antenna 102) and before the received analogue signal is output to a digital signal processor
 (Circuitry after ADC 138, not shown, downstream processor of paragraph [0067]), wherein the method comprises: assessing, by a first component, the received analogue signal to-identify one or more noise signals within the received analogue signal (Figs. 2A, 2B show correlator circuitry 146, 148 in receiver 100 of Fig. 1, which extracts in-phase and quadrature phase interfering signals, see paragraphs [0071] i.e.  146, 148 assess received analogue signal to identify one or more noise signals within the received analogue signal);
applying, by a second component, one or more counter- measures to the received analogue signal based on the noise signal identification to produce a modified analogue signal, having a reduced level of noise compared to the received analogue signal (Figs. 2A, 2B show correlator circuitry 146, 148 in receiver 100 of Fig. 1, which extracts in-phase and quadrature phase interfering signals, see paragraphs [0071] i.e.  146, 148 assess received analogue signal to identify one or more noise signals within the received analogue signal; Fig. 1, mixers 154, 156, combiner 166 and combiner 110 attenuate the interfering signal; see paragraphs [0055], [0059] and [0073], i.e. apply counter measures), 
and assessing effectiveness of the one or more applied counter-measures to determine whether further counter-measures are required to reduce signal noise
(Paragraph [0101], receiver 100 assesses effectiveness by measuring power and comparing to a predetermined threshold and determines whether to continue interference reduction (threshold not exceeded) or continue operation (threshold exceeded)).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 5, 6, 7, 9, 10, 12, 13, 14, 14, 15, 17, 18, 19, 1, 21, 22 respectively of U.S. Patent No 10992329 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because said claims of instant application effectively claim the same invention of said patented claims, using the terms components to encompass the claimed circuitry of patented claims. Further, claim 17 is obvious over patented claim 1 since the use of non-transitory computer-readable storage medium comprising computer program instructions which, when executed by a computer, cause the computer to carry out operations to perform functionality is well known in the art and hence obvious to one of ordinary skill in the art. It is obvious because the use of the non-transitory computer-readable storage medium comprising computer program instructions for execution by a computer provides a convenient and effective way of implementing a system and method. Also refer to claim 20 of said patent for further support.
Claims 1, 2, 4-16, 17, 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-16, 1, 18 and 19 respectively of copending Application No. 16/840140. Although the claims at issue are not identical, they are not patentably distinct from each other because said claims of instant application effectively claim the same invention of said claims of said co-pending, using the terms components to encompass the claimed circuitry of patented claims. Further, claim 17 is obvious over claim 1 of said co-pending application since the use of non-transitory computer-readable storage medium comprising computer program instructions which, when executed by a computer, cause the computer to carry out operations to perform functionality is well known in the art and hence obvious to one of ordinary skill in the art. It is obvious because the use of the non-transitory computer-readable storage medium comprising computer program instructions for execution by a computer provides a convenient and effective way of implementing a system and method. Also refer to claim 17 of said co-pending application for further support.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561.  The examiner can normally be reached on M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637